Citation Nr: 9903017	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bursitis of 
the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for bursitis of 
the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a nervous disorder, 
secondary to bursitis of the knees.

4.  Entitlement to a temporary total disability rating based 
on hospitalization, from May 16, 1986 to June 24, 1986.

5.  Entitlement to a temporary total disability rating based 
on hospitalization, from April 26, 1986 to May 1, 1986.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1978 to 
June 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was certified to the Board 
by the St. Petersburg, Florida, VARO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's right knee disability is currently 
manifested by pain on motion.

3.  The appellant has no nervous disorder related to his 
service-connected knee disabilities.

4.  During the appellant's hospitalization, from May 16, 1986 
to June 24, 1986, he was not treated primarily and 
predominantly for a service-connected disability.

5.  During the appellant's hospitalization, from April 26, 
1986 to May 1, 1986, he was not treated primarily and 
predominantly for a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bursitis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (1998).

2.  The appellant is not entitled to service connection for a 
nervous disorder secondary to his service-connected knee 
disabilities.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.310(a) (1998).

3.  The criteria for a temporary total rating for the 
appellant's period of hospitalization, from May 16, 1986 to 
June 24, 1986, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.29, 4.30 (1998).

4.  The criteria for a temporary total rating for the 
appellant's period of hospitalization, April 26, 1986 to May 
1, 1986, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.29, 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On April 26, 1986, the appellant was admitted to a VA 
hospital following an injury to his left knee, while playing 
basketball.  The diagnosis at discharge, on May 1, 1986, was 
hemarthrosis left knee, post traumatic; rule out medial 
and/or cruciate ligament tear.  The appellant's leg was 
placed in a long cast.

The appellant was hospitalized on May 16, 1986.  The 
appellant had injured his left knee on May 6, 1986, while 
playing basketball.  He had been placed in a long leg cast 
[LLC] for two weeks.  When the cast was removed, the 
appellant complained of pain, he was unable to stand up, 
extend his knee, or flex his knee.

While hospitalized, the appellant's left knee was examined 
under anesthesia.  The examiner found quadriceps atrophy with 
prepatellar effusion.  No ligamentous instability was found.  
An arthroscopy was performed on June 2, 1986.  No pathology 
was found.  The appellant underwent physical therapy.  He was 
discharged on June 24, 1986.  Diagnoses were left quadriceps 
atrophy, patellar effusion, and status post left knee trauma 
and casting.

From August 1993 to September 1993, the appellant was treated 
as a VA inpatient for depressive disorder, not otherwise 
specified, and cocaine abuse, episodic.

In December 1993 the appellant was treated as a VA inpatient 
for continuous cocaine dependence and antisocial personality 
traits.  No evidence of anxiety or depression was seen.

At a March 1995 VA examination, the appellant complained of 
anterior knee pain of the left knee with radiation to the 
left leg and buttocks.  He reported occasional locking of the 
left knee and atrophy of the left thigh muscle.  He 
complained also of anterior right knee pain with occasional 
locking and instability.  He reported that, post service, in 
1985, he had sprained his left knee.  He added that, in 1985, 
a left knee arthroscopy was performed for cleansing and 
debridement.  The examiner noted that an X-ray examination in 
September 1993 had revealed degenerative joint disease of the 
knees.

On examination, the appellant's knees were not swollen.  The 
appellant had limitation of motion with contracture of the 
left knee.  He was able to flex that knee to only 102 
degrees.  The knees were stable to valgus and varus stress 
and positive and anterior drawer tests.  He had crepitus of 
both knee joints.  He had severe muscle atrophy of the left 
thigh.  There was weakness of the left knee.

The examiner diagnosed bilateral knee chondromalacia patella 
and bursitis, bilateral knee patellar tendinitis, left knee 
contracture, degenerative joint disease of both knee and 
bilateral joint fluid by x-rays, and status post left knee 
arthroscopy and cleansing and debridement in 1985.

In an October 1995 statement, Jose Juarbe, M.D., stated that 
the appellant had developed severe major depression, 
recurrent, with psychotic features, secondary to his service-
connected knee disabilities.

At a February 1996 VA examination, the appellant reported 
that he had problems with his legs.  He stated that he became 
depressed because he would be unable to help his children in 
an emergency.  He was not precise or detailed in his claims.

The appellant was walking with a cane.  His mood was anxious.  
His affect was constricted.  He presented some oddness of 
behavior.  He appeared to have some impoverishment of his 
conduct.  He reported that he had a poor memory.  His speech 
was clear and coherent.  He was not hallucinating.  He was 
not suicidal or homicidal.  His insight and judgement were 
fair.  He exhibited good impulse control.

He was diagnosed with cocaine dependence; chronic 
schizophrenia, undifferentiated type; and antisocial 
personality disorder.  The examiner opined that the 
appellant's neuropsychiatric condition was unrelated to his 
service-connected orthopedic diagnosis.

In July 1996 the appellant was examined for complaints of 
chronic pain in both knees.  He reported that his knees 
occasionally locked.  The appellant was diagnosed with a 
ruptured patella tendon in his left knee, which was eight 
years old, and questionable internal derangement of the right 
knee.

On August 26, 1996, the appellant was treated by a physical 
therapist.  He complained of pain in both knees.  He lacked 
20 degrees of extension in his right knee and 22 degrees of 
extension in his left knee.

On August 28, 1996, a VA rating board medical consultant, a 
medical doctor, opined that the appellant's service-connected 
left knee disability had been overshadowed by residuals of an 
intervening cause of a greater magnitude.  The physician 
explained that the appellant's degree of disability prior to 
injury in April 1986 was minimal in view of the fact that the 
appellant was capable of participating in vigorous exercise 
related to basketball.

In October 1996 the appellant was examined by a board of 
three VA psychiatrists, who had reviewed the appellant's 
hospital records and claims folder, which included Dr. 
Juarbe's statement.

On examination, the appellant's mood was anxious.  He was 
imprecise about his history and complaints but stated 
repeatedly that he feared that he would be unable to help his 
children in case of need or drowning.  He was not 
hallucinating.  He was not suicidal or homicidal.  His speech 
was clear and coherent.  He exhibited good impulse control.  
No thought or perceptual disorders were elicited.

The board diagnosed the appellant with cocaine dependence, in 
alleged remission, and antisocial personality disorder.  The 
board concluded that there was no relationship between the 
appellant's neuropsychiatric condition and his service-
connected disabilities.

In December 1996 the appellant was treated as a VA outpatient 
for schizophrenia.

At a September 1997 VA examination, the appellant stated that 
he injured his left knee in 1979 and underwent a left knee 
arthroscopy in 1986.  He stated that he had constant pain.  
He added that his knee felt weak.  He stated that he placed 
most of his weight on his right knee.  He said that he had 
pain in the anterior portion of his right knee for 
approximately ten years.  He stated that his right knee did 
not swell or give way.

The examiner noted that the appellant right knee had full 
range of motion and, was stable to varus and valgus stress, 
anterior and posterior drawer test and Lachman test.  The 
appellant had a positive patellar grind.

The examiner noted that the appellant's left knee had patella 
alta.  The appellant had atrophy of the left quadriceps.  He 
had full passive range of motion, but actively had an 
extensor lag of approximately 5 to 10 degrees.  That was no 
swelling about the knee and no significant tenderness.

An X-ray examination revealed no evidence of osseous 
abnormalities of the right knee but patella alta with a small 
fleck of bone in the patellar tendon in the left knee.

The examiner diagnosed patella alta of the left knee 
secondary to partial divulsion of the patellar tendon and 
patellofemoral arthritis of the right knee.  The examiner 
opined that the appellant's right knee would benefit from 
physical therapy for his patellofemoral pain syndrome.

The examiner stated that the appellant's left knee had 
patella alta and atrophy of the quadriceps musculature, 
probably secondary to an avulsion of the left patellar 
tendon, which was left untreated.  The examiner added that 
the appellant had weakness in his left lower extremity, which 
occasionally affected his activities of daily living.



Analysis

1.  Bursitis of the right knee.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the appellant has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the 
appellant in the development of her claim has been satisfied.  
Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  The duration of the initial, 
and any subsequent, period of total incapacity, especially 
periods reflecting delayed union, inflammation, swelling, 
drainage, or operative intervention, should be given close 
attention.  This consideration, or the absence of clear cut 
evidence of injury, may result in classifying the disability 
as not of traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. § 4.41 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).

With regard to the calculation of the appropriate level of 
impairment, the VA General Counsel has held that ratings for 
knee impairment, wherein there is both instability or 
subluxation and limitation of motion, are to be ascertained 
by rating such symptoms separately.  See VAOGCPREC 23-97.

The appellant's service-connected right knee disability is 
currently evaluated as 10 percent disabling under the 
provisions of Diagnostic Code 5257 of the Schedule, on the 
basis of slight recurrent subluxation or lateral instability.

However, because the evidence shows no prior clinical 
evidence of right knee instability and because the appellant 
reported at his September 1997 VA examination that his right 
knee did not swell or give way, the appellant's disability 
would be rated more appropriately under Diagnostic Code 5019 
for bursitis.

Under the diagnostic criteria set forth in VA's Schedule of 
Ratings, the severity of bursitis, rated as degenerative 
arthritis under Diagnostic Code 5003, is determined by 
consideration of the limitation of motion of the body part 
affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

In the absence of limitation of motion, according to 
Diagnostic Code 5003, a 20 percent rating is warranted when 
there is radiographic evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations; a 10 percent rating 
is assigned when there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  The 
knee is a major joint.  38 C.F.R. § 4.45 (1998).

At VA examinations in March 1995 and September 1997 the 
appellant had full range of motion in his right knee.  
Although, in August 1996, a physical therapist recorded that 
the appellant lacked 20 degrees of extension from normal for 
his right knee, that evidence is outweighed by the two VA 
examinations performed by physicians.  Accordingly, the 
appellant is not entitled to a compensable rating for either 
limitation of knee flexion to 45 degrees under Diagnostic 
Code 5260 or limitation of knee extension to 10 degrees under 
Diagnostic Code 5261.

In Hicks v. Brown, 8 Vet. App. 417 (1995), the United States 
Court of Veterans Appeals (Court) noted that Diagnostic Code 
5003 and 38 C.F.R. § 4.59 deem painful a motion of a major 
joint or group of minor joints caused by degenerative 
arthritis, that is established by X-ray evidence, to be 
limited motion even though a range of motion may be possible 
beyond the point when pain sets in.  Therefore, with X-ray 
evidence of degenerative changes and objective demonstration 
of painful, but not limited, motion of the affected joint, a 
10 percent rating would be applied to the joint under 
Diagnostic Code 5003.

The evidence supports that the appellant has painful motion 
of his right knee and that an X-ray examination in September 
1993 revealed degenerative joint disease; thus, he is 
entitled to a 10 percent evaluation under Diagnostic Code 
5003.  The evidence does not show ankylosis, subluxation or 
instability, cartilage dislocation or removal, or approximate 
any applicable criteria for a higher evaluation.  38 C.F.R. 
§§ 4.7, 4.71a (1998).

The appellant's claimed disabling pain is considered in his 
current 10 percent evaluation under Diagnostic Code 5019, 
thus precluding assignment of an increased evaluation with 
application of the criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.40 (1998).



2.  Nervous disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
also be granted on a secondary basis and for certain 
enumerated disabilities on a presumptive basis, see 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (1998), or alternatively, with respect 
to any disease, if all the evidence establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d) 
(1998).
  It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  A well-grounded claim for 
secondary service connection for a disorder must include 
medical evidence that a connection or relationship between 
the service-connected disorder and the new disorder is 
plausible.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The appellant has presented medical evidence containing a 
diagnosis of severe major depression, recurrent, with 
psychotic features, secondary to his service-connected knee 
disabilities.  Assuming the credibility of this evidence, the 
claim must be said to be plausible, and therefore well 
grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical examinations have been 
provided.  There is no indication of additional relevant 
evidence that would be needed to evaluate the claim fairly.  
VA has satisfied its duty to assist.

The record includes some medical evidence that the appellant 
has depression secondary to his knee disabilities.  It also 
includes medical evidence that is not favorable to his claim.  
Therefore, the evidence must be assessed, including an 
analysis of the credibility and probative value of the 
evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of Dr. 
Juarbe's October 1995 diagnosis of depression secondary to 
knee disabilities.  Evidence not favorable to his claim 
includes the February 1996 and October 1996 VA examinations.  
The preponderance of the evidence is against the claim for 
service connection for a nervous condition, to include 
depression, secondary to the service-connected knee 
disabilities because the medical evidence unfavorable to his 
claim is more persuasive and of greater weight than the 
favorable medical evidence.

Dr. Juarbe's opinion that the appellant's depression is the 
result of his service-connected knee disabilities relies on 
the appellant's statements that, because he cannot run, swim, 
or dance, he felt worthless, hopeless, and irritable, and 
resented others who could run, swim, or dance.  In contrast, 
at the VA examinations the appellant only offered imprecise 
statements that he feared he would be unable help his 
children in an emergency.  Further, these examinations 
included a review by the examiners of the appellant's claims 
folder, including Dr. Juarbe's opinion.  The VA physicians 
diagnosed the appellant with antisocial personality disorder.  
They concluded that his condition was not related to his knee 
disabilities.

Because the VA examinations included a review of the 
appellant's claims folder, those examiner are more credible 
than Dr. Juarbe, who was without benefit of information about 
the appellant's hospitalizations in August and December 1993.  
Further, the VA examinations contain the opinion of three 
psychiatrists, one of whom examined the appellant at both 
examinations, which outweigh the single voice of Dr. Juarbe.

The evidence against the appellant's claim is more probative 
and of greater weight and, based on this evidence, it is 
found as fact that the appellant does not have a nervous 
condition, to include depression, secondary to his service-
connected knee disabilities.  Accordingly, for the reasons 
and bases given above, the preponderance of the evidence is 
against the claim for service connection for a nervous 
condition, to include depression secondary to the service-
connected knee disabilities.  See 38 U.S.C.A. § 5107(b) (West 
1991).


3.  Temporary total disability rating claims

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to temporary total disability ratings 
under 38 C.F.R. §§ 4.29 and 4.30 (1998) are well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the appellant has presented claims that are plausible.  
All relevant and available facts have been properly developed 
in regard to the appellant's claims, and no further 
assistance to the appellant is required in order to comply 
with the VA's statutory duty to assist.  Id.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days.  38 C.F.R. § 4.29 (1998).

A total disability rating is for assignment when it is 
established, by report at hospital discharge or outpatient 
release, that treatment of a service-connected disability 
resulted in:  1) surgery necessitating at least one month of 
convalescence; 2) surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or 3) immobilization by 
cast, without surgery, of one major joint or more. 
Entitlement to one, two, or three-month periods of 
convalescent ratings from the first day of the month 
following such hospital discharge or outpatient release may 
be granted.  38 C.F.R. § 4.30 (1998).

The appellant contends that he is entitled to a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 for 
hospitalizations from April 26 to May 1, 1986, and from May 
16 to June 24, 1986.

Entitlement to a total rating under either 38 C.F.R. § 4.29 
or 38 C.F.R. § 4.30 requires that the hospitalization/surgery 
must have been for a service connected disability.  Here, the 
appellant was admitted to the hospital, on April 26, 1986, 
after he injured his left knee while playing basketball.  
Although the appellant is service-connected for a left knee 
disability, the VA rating board medical consultant opined, in 
August 1986, that the appellant's hospitalizations and the 
casting of his left knee were not related to his service-
connected disability.  According to the medical consultant, 
that appellant's service-connected left knee disability had 
been overshadowed by residuals of an intervening cause of 
greater magnitude.  Therefore, it is apparent that the 
appellant's hospitalizations were not for treatment of his 
service-connected disability.

The appellant believes that the injury to his left knee, 
which resulted in his hospitalizations, was related to his 
service-connected left knee disability.  However, he is not 
competent to offer testimony requiring medical knowledge, 
such as medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  He has failed to offer any medical 
opinion or other evidence indicating that he was hospitalized 
for treatment or observation of his service-connected left 
knee disability for more than 21 days or that the surgery for 
that disorder necessitated at least one month of 
convalescence.  As the criteria for benefits for under 38 
C.F.R. §§ 4.29 and 4.30 have not been met, his claims for 
temporary total disability ratings under those provisions 
must be denied.  Because the preponderance of the evidence is 
against the appellant's claims, this doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998).

ORDER

An increased evaluation for bursitis of the right knee, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to service connection for a nervous disorder, to 
include depression, secondary to service-connected knee 
disabilities, is denied.

A temporary total rating for the appellant's period of 
hospitalization, from May 16, 1986 to June 24, 1986, is 
denied.

A temporary total rating for the appellant's period of 
hospitalization, from April 26, 1986 to May 1, 1986, is 
denied.



REMAND

In August 1996 a rating board medical consultant opined that 
the appellant's service-connected left knee disability had 
been overshadowed by residuals of an intervening cause of a 
greater magnitude.  The physician explained that the 
appellant's degree of disability prior to injury in April 
1986 was minimal in view of the fact that the appellant was 
capable of participating in vigorous exercise related to 
basketball.  None of the current examinations of the 
appellant's left knee distinguishes between the degree of 
disability created by the appellant's service-connected left 
knee disability and the degree of disability caused by the 
April 1986 injury.  Fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The appellant should be afforded a VA 
examination to evaluate his service-
connected bursitis of the left knee.  The 
examiner should be provided with a copy 
of this remand and the appellant's entire 
claims folder, and should be requested to 
review the appellant's medical history 
prior to conducting the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should indicate in 
the report the exact diagnosis or 
diagnoses of the appellant's left knee 
disability.  The examiner should 
distinguish between symptomatology 
resulting from the appellant's service-
connected bursitis of the left knee and 
any other left knee disorder shown to be 
present.  If it is medically impossible 
to distinguish among symptomatology 
resulting from the disorders, the 
examiner should specifically state so in 
the examination report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  The RO 
should then readjudicate the appellant's 
claim for increased rating for bursitis 
of the left knee.

3.  The appellant is advised that he is 
free to submit additional evidence or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).

Thereafter, if the decision with respect to the claim remains 
adverse to the appellant, he and his representative should be 
furnished with a supplemental statement of the case.  They 
should be afforded a reasonable period of time within which 
to respond thereto.

Then, the claims folder should be returned to the Board 
for further appellate consideration.  The appellant 
need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





LIX DAVILA ALBERTY)



- 19 -


